16 So. 3d 304 (2009)
Karsten HICKS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-1006.
District Court of Appeal of Florida, Fifth District.
August 28, 2009.
Karsten Hicks, Raiford, pro se.
Bill McCollum, Attorney General Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
*305 PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion will be filed with the lower court and be treated as the notice of appeal from the order denying the rule 3.850 motion in Case No. 05-CF-003067-O in the Circuit Court in and for Orange County. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
MONACO, C.J., GRIFFIN and EVANDER, JJ., concur.